        Case 1:16-cv-00047-MN Document 20 Filed 10/08/18 Page 1 of 2 PageID #: 669

HOOVER SLOVACEK LLP                                                         MILBANK, TWEED,
                                                                        HADLEY & MCˍ CLOY LLP
GALLERIA TOWER II
5051 WESTHEIMER, SUITE 1200                                                        28 LIBERTY STREET
HOUSTON, TEXAS 77056                                                          NEW YORK, N.Y. 10005-1413

713-977-8686                                                                                      212-530-5000
                                                                                             FAX: 212-530-5219
FAX: 713-977-5395
                                                                                          ALEXANDER LEES
DEIRDRE CAREY BROWN                                                                          Special Counsel
Of Counsel                                                                                  Direct Dial Number
Direct Dial Number                                                                               212-530-5161
713-977-8686                                                                       E-Mail: ALees@milbank.com
E-Mail: brown@hooverslovacek.com


                                                October 8, 2018

     VIA ECF AND HAND DELIVERY

     Hon. Maryellen Noreika
     United States District Court
     District of Delaware
     J. Caleb Boggs Federal Building
     844 N. King Street
     Room 4324, Unit 19
     Wilmington, DE 19801-3569

               Re:    Hsin Chi Su v. Offshore Group Investment Ltd.,
                      Case Nos. 16-cv-0047 and 16-cv-0048

     Dear Judge Noreika:

                      In accordance with the Court’s order of October 3 (D.I. 19), the parties submit
     this joint status letter.

                     This proceeding is a consolidation of two appeals arising from the chapter 11
     bankruptcy cases of Offshore Group Investment Limited (now known as Vantage Drilling
     International) and its debtor affiliates (the “Debtors”). Hsin Chu Su and F3 Capital
     (“Appellants”) sought to challenge confirmation of the Debtors’ plan of reorganization, but the
     bankruptcy court ruled that they lacked standing. The first appeal was from that ruling. See
     Case No. 16-cv-0047. The bankruptcy court confirmed the Debtors’ plan on January 15, 2016.
     The second appeal was from the order of confirmation. See Case No. 16-cv-0048. Judge Sleet
     ordered the appeals to be consolidated for all purposes and all future filings to be made only in
     case number 16-cv-0047.

                    Appellants filed their opening brief on July 21, 2016 (D.I. 15). The Debtors filed
     their opposition brief on August 22, 2016 (D.I. 16). Appellants filed their reply brief on
     September 6, 2016 (D.I. 18). There have been no further submissions or litigation since that
     time. All briefing is complete and the appeals are under advisement.
  Case 1:16-cv-00047-MN Document 20 Filed 10/08/18 Page 2 of 2 PageID #: 670
Hon. Maryellen Noreika
October 8, 2018
Page 2



Respectfully submitted,


/s/ Rachel B. Mersky___________________       _/s/ Zachary I. Shapiro________________
Rachel B. Mersky (DE 2049)                    Daniel J. DeFranceschi (DE 2732)
MONZACK MERSKY                                Zachary I. Shapiro (DE 5103)
MCLAUGHLIN AND                                RICHARDS, LAYTON & FINGER, P.A.
BROWDER, P.A.                                 One Rodney Square
1201 N. Orange Street, Suite 400              920 N. King Street
Wilmington, DE 19801                          Wilmington, DE 19801
(302) 656-8162                                (302) 651-7700
rmersky@monlaw.com                            defranceschi@rlf.com
                                              shapiro@rlf.com
-and-
                                              -and-
Deirdre Carey Brown
HOOVER SLOVACEK LLP                           Alexander B. Lees
Galleria Tower II                             Antonia M. Apps
5051 Westheimer, Suite 1200                   MILBANK, TWEED,
Houston, TX 77056                             HADLEY & MCCLOY LLP
(713) 977-8686                                28 Liberty Street
brown@hooverslovacek.com                      New York, NY 10005
                                              (212) 530-5000
Attorneys for Appellants Hsin Chi Su and F3   alees@milbank.com
Capital                                       aapps@milbank.com

                                              Attorneys for Appellees Offshore Group
                                              Investment Limited, et al.
